Order denying motion to strike out para/graph 8 of respondents’ answer reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. Directors who unlawfully have appropriated assets of a corporation are not entitled to share in the distribution of such assets recovered from themselves, on the ground that they too are creditors of the corporation. (See Irving Trust Co. v. Gunder, 234 App. Div. 252.) Hagarty, Carswell, Scudder and Davis, JJ., concur; Lazansky, P. J., concurs in result, making no present determination as to the right of the respondents to share in a distribution of the assets of the corporation.